McLennan, J.:
Concededly in 1886 the plaintiff received the watch, chain and charm in question from her brother, who resided in Austria, as a gift or present, and immediately delivered them to her son, Frank Byerer, who was then the husband of the defendant. The son retained possession of the property until his death in September, 1890, when the defendant as his widow obtained the same and kept *406the property in her possession until 1894, when she sold or exchanged the articles for Another watch.
The plaintiff claims and alleges in her complaint that ever since she received the property from her brother in 1886, she lias at all times been the owner thereof, and that the defendant Wrongfully converted the same to her own use. The defendant by her answer ■denies the plaintiff’s title to, or ownership of the property in ■question.. .
At the commencement of the trial the plaintiff, for the purpose of establishing her cause of action, was sworn as a witness in her own behalf. Hpon her direct examination the following evidence was given : “ I am the plaintiff and reside at 604 Division street; I am seventy-seven years old, and am the mother of Frank Byerer; I received from my brother in Austria a gold watch, charm and chain. Q. On or about the 15th day of January, .1886, in the presence of this defendant,'did you have a conversation in relation to . this watch, charm and chain with Frank Byerer and the defendant ? ” Defendant’s attorney: “ I object to it as incompetent, immaterial, inadmissible under the pleadings,.and incompetent under section-829 of the Code of Civil Procedure. [Overruled. Exception.]. A. The conversation was that he should take care of thé watch that I got from my brother. * * * Q. During that time, in the presence of the defendant, did you have a conversation with him (Frank Byerer) and the defendant in regard to.this watch ? [Objected to as incompetent, immaterial, inadmissible under the pleadings, Incompetent under section 829 of the Code of Civil Procedure. Overruled. 'Exception.] A. Before he died. Q. State what that conversation was ? [Objected to upon the same grounds as stated .in former objection. Overruled. Exception.] A. I told him that die should take the watch.' Q. Did you have any other conversation at that time in regard to Mrs. Smith, the defendant, having the custody of the watch while she bore the name of Frank Byerer; [Objected to same as before and upon the further ground that it is leading. Overruled. ' Exception.] A. As long as she had the name of Byerer; after that she was to return it to me.”
At the close of plaintiff’s direct examination a motion was made by defendant’s attorney as follows : “ I move to strike out all the evidence which the witness has given in regard to any conversation *407had with Frank Byerer, upon the ground that it is incompetent, inadmissible under the pleadings, and especially incompetent under section 829 of the Code. I think I objected to each question separately, but if I did not, I want it covered by this motion. [Motion denied. Exception.] ”
The foregoing was all the evidence given on the part of the plaintiff to establish her title or right to the possession of the property in suit.
It is urged on behalf of the appellant that the evidence was inadmissible under section 829 of the Code of Civil Procedure and that its reception under defendant’s objection was such error as to require a reversal of the judgment appealed from.
Section 829 of the Code provides: “ Upon the trial of an action * * * a' party * * * shall not be examined as a witness in his own behalf or interest * * * against * * * a person deriving his title or interest from, through or under a deceased person * * * by assignment or otherwise, concerning a personal transaction * * * between the witness and the deceased person.”
It is clear that the defendant derived possession of the property in question through her husband, and we think such possession constituted an “interest” within the meaning of the section of the Code. The possession of the property by the defendant was presumptive evidence that she was the owner of and had title to it. It would have been conclusive in this case except for, the evidence of the plaintiff. The only fact testified to by the plaintiff, or which appeared in the case to establish her title, except the testimony relating to the personal transaction with her deceased son, was that in 1886, thirteen years before the commencement of this action, she was the owner of the property in question. That fact alone would not have entitled her to recover, and the verdict of the jury must have been based upon the agreement alleged to have been made between the plaintiff and her deceased son, through whom the defendant, as we have seen, derived her possession and “interest” in the property in dispute.
The defendant would not have been competent to testify that the deceased gave her the property before his death. (Tilton v. Ormsby 10 Hun, 7; affd., 70 N. Y. 609.)
*408It was equally incompetent for the plaintiff to testify to a personal transaction between'herself and the deceased, which would tend to-disprove- such alleged fact.
The fact that the defendant was present at the time of the conversation between the plaintiff and the deceased does not make the. evidence competent. (Howell v. Taylor, 11 Hun, 214.)
. In that case the rule is stated in -the head note as follows, The words ‘ personal transaction,’ as used in section 399 of the Code (old Code) do not mean private transactions, and the fact that the party against whom the testimony is offered was present at the interview,, and is living and might be examined at the trial, does not authorize-a party to the action, or one who is interested in the event thereof,, to testify as to what was said to him by the testator at such interview.”
Heither is it important that the form of the question objected' to-called. for a conversation with; the deceased and the defendant^ because the evidence fails to show that the defendant took any part, in the conversation, or was in any sense a party to the transaction, and after that fact clearly appeared the motion was made to strikeout the eyidence, which' was denied and exception taken.
We think-. the evidence -objected to was erroneously received,, and was such error as requires a reversal of the judgment and. order appealed from- Having reached this-'conclusion, it is unnecessary to discuss-other alleged errors urged by appellant as ground, for reversal.
It follows, that the judgment and order appealed from should be-' reversed, with costs to the appellant to abide event.
All concurred, except Spring, J., who' dissented in an opinion,, and Laughlín, J., who also dissented. . - - .. / ...